Citation Nr: 0404631	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-05 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARINGS ON APPEAL

Appellant and her nephew, V.F.


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The appellant is the widow of a deceased veteran who served 
in the New Philippine Scouts from June 1946 to May 1949. The 
veteran died in October 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.

In September 2003, the appellant presented testimony at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of this hearing was prepared and associated with 
the claims folder.


FINDINGS OF FACT

1.  The veteran died in October 1992.  The certificate of 
death lists the immediate cause of death as cardiorespiratory 
arrest, and the antecedent cause of death as chronic 
obstructive pulmonary disease.

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

3.  The preponderance of the credible and probative evidence 
of record establishes that the veteran's death was not caused 
by a disability incurred in or aggravated by service.




CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the veteran's death.  38 
U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statement of the Case (SOC), and correspondence from the RO, 
the appellant has been given notice of the information and/or 
medical evidence necessary to substantiate her claim.  In 
particular, the Board notes an evidence development letter 
dated in December 2000 in which the veteran was advised of 
the type of evidence necessary substantiate her claim.  In 
that letter, the appellant was also advised of her and VA's 
responsibilities under VCAA, including what evidence should 
be provided by the appellant and what evidence should be 
provided by VA.  The Board notes that this letter was 
provided prior to the RO's unfavorable March 2001 rating 
decision.

The Board also finds that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims folder, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  Although the appellant has 
reported that the veteran received treatment in the 1950's 
for the disability which caused his death, and these records 
have not been obtained, the appellant has specifically 
reported that she attempted to obtain these records and that 
they no longer exist.  

The Board also notes that efforts by the RO to obtain the 
veteran's service medical records were unsuccessful.  As 
explained in the January 2002 SOC, the National Personnel 
Records Center (NPRC) reported that the veteran's service 
medical records may have been destroyed in a fire at the NPRC 
in 1973.  The NPRC could not confirm the existence of any 
such records; instead, it could only confirm that the 
records, if they existed, would have been stored in an area 
damaged by the fire.

In view of the foregoing, the Board finds that VA has 
satisfied its duty to assist the appellant in apprising her 
as to the evidence needed to substantiate these claims, and 
in obtaining evidence to the extent possible under the 
circumstances, as required by the VCAA.  Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-98 (2000) (codified as amended 
at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

II.  Service connection for cause of death

As discussed above, the veteran's service medical records are 
unavailable and are considered lost.  The Court of Appeals 
for Veterans Claims (Court) has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  Russo v. Brown, 9 Vet. 
App. 46 (1996).

The appellant essentially contends that the veteran's death 
was due to chronic obstructive pulmonary disease (CODP) that 
was incurred in service.  In support of her claim, the 
appellant has submitted medical records showing that the 
veteran has been receiving treatment for pulmonary 
tuberculosis with COPD since at least 1992.

In this regard, the Board notes January 1992 clinical records 
showing that the veteran was hospitalized at that time for 
pulmonary tuberculosis, far advanced.  It was noted that he 
had been admitted for fatigability and difficulty in 
breathing, which had started five years prior to admission.  

The Board also notes October 1992 clinical records showing 
that the veteran was hospitalized at Mapandan Municipal 
Hospital because he was experiencing severe difficulty 
breathing.  In a clinical history, it was noted that the 
veteran's illness had started five years prior to admission 
as a chronic cough.  It was also noted that he had been 
confined to the hospital on several occasions and was treated 
for pulmonary tuberculosis.  The veteran was given a final 
diagnoses of pulmonary tuberculosis, far advanced, and COPD.

The veteran died during this hospitalization.  The 
certificate of death lists the immediate cause of death as 
cardiorespiratory arrest, and the antecedent cause of death 
as COPD.

During her September 2003 hearing before the undersigned, the 
appellant testified that the veteran had complained of heart 
and lung problems since his separation from service.  She 
noted that he had been coughing up a lot of phlegm at the 
time of his discharge.  She also indicated that he had been 
treated for these problems at Mapandan Municipal Hospital in 
the 1950's, but that the records of this treatment no longer 
existed.  The appellant reported that it was unusual for 
records to be kept at that time, and that an earthquake in 
1994 had destroyed any records that did exist.

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

Having reviewed the complete record, the Board finds that the 
preponderance of the credible and probative evidence is 
against the appellant's claim.  As noted above, the veteran's 
death certificate establishes that the veteran's death was 
caused by cardiorespiratory arrest, which was found to be due 
to COPD.  In addition, the veteran's January 1992 and October 
1992 medical records show that he was treated for pulmonary 
tuberculosis with COPD.  At that time, the examining 
physicians noted that the veteran's problem had begun five 
years before with a chronic cough.  Thus, according to the 
veteran's statements, his symptoms first appeared 
approximately thirty-eight years following his separation 
from service.  There is no medical evidence of record 
suggesting that the veteran experienced any problem prior to 
that time.

The Board appreciates the appellant's effort in testifying at 
the Travel Board hearing before the undersigned.  The Board 
has considered her testimony indicating that the veteran's 
coughing symptoms had in fact started shortly after his 
discharge from service.  However, the Board finds the 
veteran's own reports of having first experienced a chronic 
cough in 1987, which were offered during the course of 
receiving medical treatment, to be more credible than the 
appellant's testimony, which was offered over ten years 
following the veteran's death while pursuing a claim for 
monetary benefits.

In light of the fact that there is no medical evidence 
indicating that the veteran's COPD is related to his military 
service, and because the veteran's medical records establish 
that his symptomatology first appeared approximately thirty-
eight years following his separation, the Board must conclude 
that the preponderance of the competent and probative 
evidence is against finding that his COPD was incurred in or 
aggravated by service.

The record reflects that the appellant has alluded to the 
veteran having complained of a heart problem shortly 
following service.  It is unclear if she is asserting that a 
heart disorder caused or contributed to the veteran's death.  
However, there is no medical evidence of record indicating 
that the veteran had a heart disorder.  As noted above, the 
veteran's certificate of death lists the immediate cause of 
the veteran's death as cardiorespiratory arrest.  However, 
this problem was specifically attributed to the veteran's 
COPD, and not to any heart disorder.  Because there is no 
medical evidence to the contrary, the Board concludes that 
the veteran's death was due to COPD and not to any heart 
disorder.

Although the appellant may believe that the veteran had a 
heart disability and that his COPD was related to his 
military service, she is not considered qualified to render 
medical opinions regarding diagnoses or the etiology of 
medical disorders, and her opinion is entitled to no weight 
or probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993)

The Board notes that it has considered the possibility of 
obtaining an additional medical opinion that specifically 
addresses the issue of whether the veteran's COPD was related 
to his military service.  However, as discussed in detail 
above, there is no indication in his medical records that the 
veteran experienced any symptomatology prior to 1987.  In 
light of this record, the Board believes that any opinion 
obtained regarding a relationship between this disability and 
the veteran's military service would be based on sheer 
speculation.  The Court has held that a medical opinion based 
on speculation, without supporting clinical evidence, does 
not provide the required degree of medical certainty and 
would be of no probative value.  Bloom v. West, 12 Vet. App. 
185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995). 
Because any opinion obtained in this regard would be of no 
probative value, the Board believes that a remand of this 
case to obtain such an opinion is not warranted.  See Soyini 
v. Derwinski, 1 Vet. App. at 546; Sabonis v. Brown, 6 Vet. 
App. at 430.

In conclusion, the Board finds that the preponderance of the 
evidence demonstrates that the COPD which caused the 
veteran's death was not incurred in or aggravated by service.  
Thus, the benefit sought on appeal, service connection for 
the cause of the veteran's death, must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



